Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending and are presented for examination on the merits.

Objections
Specification
The Inventor name, and Assignee name need not appear in the specification (37. C.F.R. § 1.72). 
The specification is objected to, because listings should not be individually numbered. § 1.52(b)(6).  As such, ¶¶ [0011-13] should terminate with a period or should not have paragraph number.  Change name to Brief Description of the Drawings
The use of trademarks, such as “Windows,” has been noted in this application (e.g., at ¶ [0018]).  They should be capitalized wherever they appear (or include a proper trademark symbol) and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  MPEP 608.01(v).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-20 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter, under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas.  See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, claims 1-20 recite a judicial exception(s), including a method of organizing human activity (e.g. fundamental economic principle).  More Alice Corporation.  
Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the structure: a merchant device, BLE, etc.) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), and/or generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). A claim does not cease to be abstract for section 101 purposes simply because the claim confines the abstract idea to a particular technological environment in order to effectuate a real-world benefit. See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  That is to say, the claims generally instruct an artisan to apply it (the method) across generic computing technology. “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  The claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or 
The extraneous claim limitations of the independent and dependent claims have been considered, individually and as a whole, but do not amount to significantly more than the abstract idea itself.  The claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular, technological environment.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed.Cir.2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  The specification discloses that the invention may be performed across a general purpose computer. [0090]
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data.  MPEP 2106.06

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 


Claims 1-3, 6-10, 13-17, and 20 are rejected under § 103 as being unpatentable over 2008/0300973 to DeWitt et al., in view of 2015/0310417 to Syed.
With respect to Claims 1, 8, and 15, DeWitt teaches a non-transitory computer readable medium ([0063], non-volatile memory), a method (FIG. 2), an apparatus, comprising: a processor (FIG. 1, ROS); and a non-transitory memory storing instructions (FIG. 1) which, when executed by the processor, causes the processor to: track a plurality of transaction authorization requests from a plurality of merchant computing devices ([0016];[0050], track), wherein the transaction authorization requests are associated with at least one of a user account or a user computing device (FIG. 1, 102; [0050, consumer); determine a transaction pattern based on the plurality of transaction authorization requests ([0029-31];[0050], trends); instruct a user computing device to generate a user computer interface, wherein the user computer interface comprises data associated with the transaction pattern ([0044];[0046];[0053); prompt, via the user computer interface, a user to define a user-defined transaction rule associated with the transaction pattern ([0038-39];[0049], rule; [0053]); receive, via the user computer interface, the user-defined transaction rule ([0052]), wherein the user-defined transaction rule represents a user authorization to automatically approve a new transaction associated with the transaction pattern ([0065]); receive an authorization request for the new transaction from a merchant device ([0064]), and wherein the authorization request includes transaction data and an identifier associated with the user account or the user computing device; approve the new transaction in 
DeWitt fails to expressly teach wherein the authorization request has been generated based on Bluetooth Low Energy (BLE) communication between the merchant device and the user computing device.  Syed however, teaches using BLE to request authorization to spend with a merchant device. ([0026]).  Syed discusses how a consumer can be exposed to fraud or theft.  It would have been obvious to one of ordinary skill in the art to modify DeWitt to include the use of BLE short range communication so as to reduce the opportunity for fraud and theft.
With respect to Claims 2, 9, and 16, DeWitt teaches storing the transaction data and the identifier as user data associated with the user account in a ledger in association with at least one of the user account or the user computing device ([0031]); supplement the user data in the ledger with additional stock keeping units (SKUs) associated with a previous transaction of the user account with a second merchant and user spend history in association with at least one of the user account or the user computing device ([0017]; FIG. 1); receive from the merchant device, a request for the user data in association with at least one of the user account or the user computing device; and provide to the merchant device, at least a portion of the user data from the ledger including at least one of the additional SKUs, in response to the request for the user data from the merchant device, wherein the additional purchase offer is further based on the previous transaction with the second merchant ([0017]; FIG. 1; claim 25 therein).

With respect to Claims 6, 13, and 20, DeWitt teaches recording in real-time, a debit to the ledger for the user account used for the transaction, in response to the approving the transaction; and record in real-time, a credit to the ledger for the merchant device used for the transaction, in response to the approving the transaction. ([0037], describing the use, e.g., of a credit card ledger)
With respect to Claim 7, and 14, DeWitt teaches wherein the ledger is stored in a database with user preferences and the user account as a key.  ([0041], code, keywords are equivalent to a key)

Claim 4, 5, 11, 12, 18, and 19 are rejected under § 103 as being unpatentable over DeWitt, in view of Syed, and further in view of 2010/0301113 to Bohn et al.
With respect to Claims 4, 11, and 18, DeWitt and Syed fails to expressly teach wherein the instructions further causes the processor to: supplement the user data in the ledger with user name, user image, and user demographics.  Bohn teaches a demographics module that captures and updates user name, user image and user demographics for a consumer.  Bohn talks about the benefits offered by its invention in providing an account to a consumer. [0043] it would have been obvious to one of ordinary skill in the art to include demographics as taught by Bohn so as to provide a complete account to the consumer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/WILLIAM J JACOB/Examiner, Art Unit 3696